Counsel for appellant in application for rehearing and brief has emphasized the point that the opinion and decree of this Court on consideration of the appeal from judgment sustaining the exceptions is inconsistent with and contrary to the opinion and decree of this Court on consideration of the appeal after trial on the merits. *Page 503 
We think it necessary to point out the fact that the decree of a Court and the reasons therefor, as expressed in a supporting opinion with respect to a consideration of exceptions, is predicated upon the rule that well pleaded allegations must be taken as true. It does not follow that a Court is bound by a pronouncement in consideration of exceptions when, as in this case, the vital allegations which indicated the overruling of the exceptions were not substantiated by the weight of the evidence presented on trial of the merits.
The application for rehearing is denied.